       Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NORTH DAKOTA
                                    WESTERN DIVISION

RINK CONSTRUCTION, INC.                          §
     Plaintiff,                                  §
                                                 §
V.                                               §         Civil Action No. 1: 19-CV-00036
                                                 §
MID-CONTINENT CASUALTY CO.,                      §
     Defendant.                                  §

 MID-CONTINENT CASUALTY COMPANY'S MEMORANDUM IN SUPPORT OF TO
  DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION AND FAILURE TO
          STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

       COMES NOW, Mid-Continent Casualty Company ("Mid-Continent" or "MCC"), and,

pursuant to Rule 12(b)(l) and Rule 12(b)(6) of the Federal Rules of Civil Procedure, files its

Memorandum in Support of Motion to Dismiss for Lack of Subject Matter Jurisdiction and

Failure to State a Claim Upon Which Relief Can Be Granted. In support thereof, respectfully

shows the Court as follows:

                                                 I.
                                        INTRODUCTION

       Plaintiffs contractual claims are not ripe for adjudication. In lieu of any ripe contractual

claims to assert against Mid-Continent, Plaintiff cannot recover damages for its extra-contractual

claims under North Dakota law. Furthermore, several elements of Plaintiffs claim for

declaratory judgment are improper in light of the first-filed Continental-Rink Indemnification

Lawsuit. Therefore, the Court must dismiss Plaintiffs claims for lack of subject matter

jurisdiction and for failure to state claims upon which relief can be granted.
             Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 2 of 9




                                                     II,
                                              STATEMENT OF FACTS

A. The Lodholtz-Continental Lawsuit.

             In 2008, Rink Construction, Inc. ("Rink") contracted with Continental Resources, Inc.

("Continental") to provide roustabout services for several oil and gas wells in North Dakota. 1

Pursuant to the terms of the relevant Master Services Contract ("MSC"), Rink obligated itself to

indemnify Continental for certain losses, and to carry minimum amounts of liability insurance. 2

Accordingly, Rink purchased $5 million in commercial liability insurance from Mid-Continent. 3

             In December 2013, a Rink employee, Brad Lodholtz, suffered injuries after a pressure

release at one of Continental's oil and gas wells. 4 As a result of his injuries, Lodholtz filed suit

against Continental in McKenzie County, North Dakota to recover damages (the "Lodholtz-

Continental Lawsuit"). 5 Continental subsequently removed the Lodholtz-Continental Lawsuit to

federal court. 6 Plaintiff was never a party to the Lodholtz-Continental Lawsuit. 7

             In July 2017, a North Dakota jury found Continental negligent and entered a verdict for

$8,496,000. 8 Yet due to a jury finding of contributory negligence against Lodholtz, the Court

entered judgment for $6,159,600. 9


1 See     Plaintiff's Original Complaint at p.3, ~ 8.

2
    Id. at p.3 - 6, ~~ 7 - 22.

3
    Id.

4
    Id. atp.7, ~~23-24.

'Id.

6   See Lodholtz, et al. v. Continental Resources, Inc., Case No. 4:15-cv-00116-RRE-ARS (D. N.D.)

'Id.

8 See     Plaintiff's Original Complaint at p.8, ~ 27.

                                                          2
           Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 3 of 9



           Continental then appealed this judgment to the United States Court of Appeals for the

Eighth Circuit.Io However, on January 22nd, 2019, the parties agreed to settle the Lodholtz-

Continental Lawsuit.

B. The Continental-Rink Indemnification Lawsuit

           On April 25, 2016, Continental filed suit against Plaintiff in federal court in North

Dakota_ II In addition to its breach of contract claim, Continental seeks a judicial determination

that "Rink is required to save harmless Continental and is required to fully and completely

indemnify Continental from any and all losses, damages, or injuries arising out of or directly or

indirectly related to the Incident including holding Continental harmless and fully and

completely indemnifying Continental from any and all claims and suits filed by Lodholtz."I 2

           Upon receipt of the Continental-Rink Indemnification Lawsuit, Plaintiff tendered a claim

to Mid-Continent. Mid-Continent accepted the defense, and continues to defend Plaintiff.

                                                     III.
                                               LEGAL STANDARD
           The standard to employ in ruling on a motion to dismiss for lack of subject matter

jurisdiction is well-established: courts must accept the allegations contained in the complaint as

true, and all reasonable inferences from the complaint must be drawn in favor of the nonmoving

party.13 However, unlike with a 12(b)(6) motion, "a district court 'has authority to consider

matters outside the pleadings when subject matter jurisdiction is challenged under Rule




9
    Id
10   See Brad Lodholtz, et al. v. Continental Resources, Inc., Case No. 2292, 2354 (8th Cir.)

11   See Continental Resources, Inc. v. Rink Construction, Inc., Case No. l:16-cv-00091-DLH-CRH (D. ND.)

12   See Continental's Original Complaint at p. 4-6, ,, 22-24; Fed. R. Civ. P. 12(b){l).

13   Cruply-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588,590 (8th Cir, 2004).


                                                             3
            Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 4 of 9



12(b)(l)."' 14 Therefore, dismissal is appropriate when the plaintiff can prove no set of facts in

support of his claim which would entitle him to relief. 15

            To survive a Rule 12(B)(6) motion to dismiss, a complaint must include facts that "raise a

right to relief above the speculative level," and into the "realm of plausible liability." 16 Those

facts must "raise a right to relief above the speculative level," meaning that a complaint fails to

state facts upon which relief may be granted when it fails to plead "enough facts to state a claim

to relief that is plausible on its face." 17 A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged. 18

                                                  IV.
                                        ARGUMENTS & AUTHORITIES

A. Rink's Claim for Breach of Contract Is Not Ripe.

            It is well settled that courts should not give advisory opinions on academic questions

where no actual controversy needs to be determined. 19 The basic rationale for this holding is to

prevent courts from entangling themselves in disagreements until the effects are felt in a concrete

way by the challenging parties. 20 Therefore, in order to determine whether an issue is ripe for


14
  Harris v. P.A.M Transp., Inc., 339 F.3d 635,637 n. 4 (8th Cir. 2003) (quoting Osborn v. U.S., 918 F.2d 724, 728
n.4 (8th Cir. 1990) (citingLandv. Dollar, 330 U.S. 731,735 n.4 (1947))).

15
   McCormack v. Citibank, NA., 979 F.2d 643, 646 (8th Cir. 1992) (quoting Conley v. Gibson, 355 U.S. 41, 45-46
(1957)).

16Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 1965 and 1966 n. 5 (2007); Fed. R. Civ. P.
12(b)(6).

17
     Twombly, 550 U.S. at 560.
18
     Simes v. Ark Judicial Discipline & Disability Comm 'n, 734 F.3d 830, 834 (8th Cir. 2013).
19
  McCarthy v. Ozark School Dist., 359 F.3d 1029, 1035 (8th Cir. 2004); Public Water Supply Dist. No. 8 of Clay
County, Missouri v. City ofKearney, Missouri, 401 F.3d 930, 932 (8th Cir. 2005); Mausolf v. Babbitt, 85 F.3d 1295,
1300 (8th Cir. 1996).

20
     Nat'/ Park Hospitality Ass 'n v. Dep 't of Interior, 538 U.S. 803, 807-08 (2003).

                                                              4
            Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 5 of 9



judicial review, courts must evaluate both (1) the fitness of the issues for judicial decision and

 (2) the hardship to the parties of withholding court consideration. 21 An issue is not ripe for

review if it depends on future contingencies which, although they might occur, necessarily may

 not, thus making addressing the question premature. 22

            In this case, none of Plaintiffs contractual claims are ripe for adjudication. Plaintiff

 alleges that Mid-Continent breached the terms of the relevant insurance policies by "failing to

 timely accept and fulfil its indemnification obligations under the Policies in relation to the claims

 relating to the Lodholtz Lawsuit, Rink, and Continental.'_'23 However, Mid-Continent bears no

 current obligation to indemnify Plaintiff because Plaintiff has no current obligation to

 indemnify Continental.

            Indeed, there is no final judgment in the Continental-Rink Indemnification Lawsuit

 ordering Plaintiff to indemnify Continental for damages allegedly incurred as a result of the

· Lodholtz-Continental Lawsuit. 24 If the Court enters final judgment against Plaintiff in the

 Continental-Rink Indemnification Lawsuit, Plaintiff still has the right to appeal that judgment to

 the United States District Court for the Eighth Circuit. If the Eighth Circuit upholds a finding

 that Plaintiff must indemnify Continental, then Plaintiff still must tender proof of loss to Mid-

 Continent. Until such events transpire, there can be no situation in which Mid-Continent

 breaches the terms of the policy. Nevertheless, Plaintiff filed suit against Mid-Continent for

 alleged failure to indemnify under the terms of the relevant insurance policies.

 21KCCP Trustv. City ofN Kansas City, 432 F.3d 897,899 (8th Cir. 2005) (citing Abbott Laboratories v. Gardner,
 387 U.S. 136, 149 (1967)).

 22Texas v. U.S., 523 U.S. 296,300 (1998) (quoting Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580-
 81 (1985).

 23   See Plaintiff's Original Complaint at p. 13, ,, 43 -45.

 24   See Continental Resources, Inc. v. Rink Construction, Inc., Case No. 1: 16-cv-00091-DLH-CRH (D. ND.)


                                                                5
           Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 6 of 9



            In lieu of an opportunity to respond - much less deny- Plaintiffs claims for indemnity,

Mid-Continent cannot be in a position to breach the terms of the relevant insurance policies. The

fact that Mid-Continent might choose to deny coverage to Rink in the future does not entitle

Rink to sue Mid-Continent for breach of contract today. Therefore, any claim for breach of

contract is not yet fit for judicial decision. Furthermore, without a final judgment ordering

Plaintiff to indemnify Continental, Plaintiff alleges no basis from which the Court could find that

it currently suffers undue hardship. Accordingly, Rink's claims are not yet ripe. Therefore, the

Court must dismiss Plaintiffs contractual claims for want of subject matter jurisdiction.25

B. Rink Cannot Assert Bad Faith Claims Without Ripe Breach of Contract Claim.

           North Dakota recognizes a bad faith action for breach of the implied covenant of good

faith and fair dealing in an insurance policy. 26 However, under North Dakota law, an insured

cannot assert a claim for breach of the duty of good faith and fair dealing without first

establishing that the insurer breached its duties under the relevant insurance policies.

           In Corwin Chrysler-Plymouth, Inc. v. Westchester Fire Ins. Co., the Supreme Court of

North Dakota held:

           "' ... [the duty of good faith and fair dealing] is the obligation ... under which the insurer
           must act fairly and in good faith in discharging its contractual responsibilities. Where in
           doing so, it fails to deal fairly and in good faith with its insured by refusing, without
           proper cause, to compensate its insured for a loss covered by the policy. such conduct
           may give rise to a cause of action in tort for breach of the implied covenant of good faith
           and fair dealing. "'27

Indeed, the Court further recognized:


25
     Fed. R. Civ. P. 12(b)(l).

26   See, e.g., Seifertv. Farmers Union Mut. Ins. Co., 497 N.W.2d 694, 697-98 (N.D. 1993).
27Corwin Chrysler-Plymouth, Inc. v. Westchester Fire Ins. Co., 279 N.W.2d 638, 643 (N.D. 1979) (quoting
Gruenberg v. Aetna Ins. Co., 9 Cal. 3d 566, 510 P.2d 1032, 1037 (1973) (emphasis added); see also Smith v.
American Family Mut. Ins. Co., 294 N.W.2d 751 (N.D. 1980).

                                                          6
           Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 7 of 9



           " ... the test for insurer bad faith in first party situations is whether the insurer has acted
           unreasonably ... by failing to compensate the insured, without proper cause, for a loss
           covered by the policy."28

Therefore, unless an insurer fails to compensate an insured for a loss covered by the relevant

policies, there is no basis under North Dakota law to assert a claim against that insurer for breach

of the duty of good faith and fair dealing.

           In this case, Plaintiff cannot establish any legal basis to assert a bad faith claim against

Mid-Continent because its claims for breach of contract are not yet ripe. As noted above, there

has yet to be a final judgment in the Continental-Rink Indemnification Lawsuit that obligates

Plaintiff to indemnify Continental. Accordingly, Plaintiff has yet to suffer any loss. As a result,

Mid-Continent cannot have breached the terms of the relevant policies by denying coverage for

an allegedly covered loss. In lieu of any breach, Plaintiff has neither legal nor factual basis upon

which to assert a bad faith claim against Mid-Continent. Therefore, the Court must dismiss

Plaintiffs bad faith claim for failure to state claims upon which relief may be granted. 29

C. Rink's Claims for Declaratory Judgment Must Be Dismissed as Improper.

           Plaintiff seeks declaratory judgment regarding "the parties' respective rights and

indemnification obligations in connection with Lodholtz Lawsuit and Continental's demands to

Rink." Plaintiff also seeks a judgment declaring that "the Lodholtz Lawsuit constitutes a covered

claim under the Policies." Plaintiff further seeks a declaration that "all terms and conditions have

been satisfied and complied with, no exclusions or conditions set forth in Policies bar or limit

coverage for the Lodholtz Lawsuit, and Mid-Continent is liable to Rink for the full amount of the

limits of the Policies, any amount to which Rink is deemed liable to Continental, and any and all


28Seifert, 497 N.W.2d 694, 698 (quoting William M Shernoff et al., Insurance Bad Faith Litigation§ 5.02[2] (1992)
(footnotes omitted).

29
     Fed. R. Civ. P. 12(b)(6).

                                                        7
           Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 8 of 9



additional money required to settle the Lodholtz Lawsuit." In effect, Plaintiff seeks to have the

Court advise Mid-Continent on how to handle Plaintiffs claims for indemnity so that Plaintiff

can receive compensation for unproven damages and avoid continued litigation of the

Continental-Rink Indemnification Lawsuit.

           This is problematic for three reasons. First, the factual predicate necessary for Plaintiff to

obtain the declaratory relief sought does not yet exist. Indeed, as noted above, Plaintiff does not

yet have any legal obligation to indemnify Continental without a final judgment in the

                                                      °
Continental-Rink Indemnification Lawsuit. 3 Furthermore, if the Court determines that Plaintiff

must indemnify Continental, then Plaintiff still must tender proof of loss to Mid-Continent. As

such, Plaintiffs claim for declaratory relief is not yet ripe. Therefore, any comments from the

Court regarding what Mid-Continent must do in the future, or whether certain policy provisions

limit coverage, would be premature. 31

           Second, Plaintiff is already litigating its rights and indemnity obligations vis-a-vis

Continental in the first-filed Continental-Rink Indemnification Lawsuit. 32 Indeed, in that first-

filed lawsuit, Plaintiff denies that the Lodholtz-Continental Lawsuit is covered under the terms of

the relevant insurance policies because it has no obligation to indemnify Continental in any

amount. 33 Therefore, the Court should conserve its resources and adjudicate Plaintiffs indemnity

obligation to Continental- if any- in the first-filed lawsuit. 34


30
     Supra § IV.A.
31
     Fed. R. Civ. P. 12(b)(l).

32The well-established rule is that in cases of concurrent jurisdiction, the first court in which jurisdiction attaches
has priority to consider the case. U.S. Fire Ins. Co. v. Goodyear Tire & Rubber Co., 920 F.2d 487, 488 (8th Cir.
1990).
33It bears mention that Plaintiff denies that it has an obligation to indemnify Continental in the Continental-Rink
Indemnification Lawsuit, but seeks coverage in the instant lawsuit on the basis that it owes indemnity to
Continental.. Filing such contradictory declarations constitutes a breach of the cooperation clause of the relevant

                                                           8
           Case 1:19-cv-00036-DLH-CRH Document 3 Filed 02/21/19 Page 9 of 9



           Finally, Rink was never a party to the Lodholtz-Continental Lawsuit. Accordingly, it had

no legal obligation to contribute money to the settlement. Therefore, any money contributed to

settle the Lodholtz-Continental Lawsuit constitutes a voluntary payment that is not covered

under the terms of the relevant policies. Therefore, in light the arguments stated above, the Court

must dismiss Plaintiffs third cause of action for lack of subject matter jurisdiction.35

Alternatively, the Court should abate resolution of the third cause of action until after final

resolution of the Continental-Rink Indemnification Lawsuit.

                                                    CONCLUSION

           WHEREFORE, PREMISES CONSIDERED, Mid-Continent Casualty Company prays

that the Court grant its Motion to Dismiss for Lack of Subject Matter Jurisdiction and for Failure

to State a Claim Upon Which Relief Can Be Granted, and for other and further relief that the

Court finds Mid-Continent to be so entitled.


Date: February 21, 2019.                                   Respectfully submitted,


                                                           ZUGER KIRMIS & SMITH

                                                           Attorneys for Defendant
                                                           316 North 5th Street, 6th Floor
                                                           P.O. Box 1695
                                                           Bismarck, ND 58502
                                                           Telephone: (701) 223-2711


                                                             BY:     Isl John E. Ward
                                                             John E. Ward, ID# 07495
                                                             jward@zkslaw.com


insurance policies. Therefore, by virtue of its filing this suit, Plaintiff may have forfeited coverage otherwise owed
under the policies.

34See Nw. Airlines, Inc. v. Am. Airlines, Inc., 989 F.2d 1002, 1006 (8th Cir. 1993); Orthman v. Apple River
Campground Inc., 765 F.2d 119, 121 (8th Cir. 1985).
35   Fed. R. Civ. P. 12(b)(J); Fed. R. Civ. P. 12(b)(6).

                                                              9
